DETAILED ACTION
In view of the Appeal Brief filed on March 10, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation:
a first connecting section connected to the first cylindrical section and a
second coaxial cylindrical section;
the second coaxial cylindrical section, wherein a ratio of a length of the
second coaxial cylindrical section to a length of the first coaxial conical section is
between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length
of the second coaxial cylindrical section is between 0.3 and 1.5: and
Is confusing. The Examiner and Applicant agree that it should be corrected to read:
a first connecting section connected to the first cylindrical section and a
second coaxial cylindrical section;

second coaxial cylindrical section to a length of the first coaxial conical section is
between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length
of the second coaxial cylindrical section is between 0.3 and 1.5: and
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Choi et al, US Patent Application Publication 2004/0206.
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claims 1 and 11, Choi et al teaches a process chamber 102, comprising: one or more walls 106, a bottom 108, and a gas distribution plate assembly 118 defining a processing volume 112, wherein the gas distribution plate assembly 118, comprising: a diffuser plate 158 having an upstream side 202, a downstream side 204, wherein the diffuser plate has a thickness 1.2 inches which is between about 1.0 inch and about 2.2 inches and an area over 1 square meter (1550 square inches) which is greater than about 1080 square inches (Paragraphs 0006-0007); a plurality of gas passages 162 passing between the upstream 202 and downstream sides 204 (Figures 2, 3, 5, or 6), wherein each of the gas passages comprise: a first cylindrical section 210 extending from the upstream side 202; a first coaxial conical section 212 extending from the downstream side 204; a first connecting section 218 connected to the first cylindrical section 210 and a second coaxial cylindrical section 214; a second connecting section 220 connected to the second coaxial cylindrical section 214 and the first coaxial conical section 212; and a substrate pedestal 138 disposed within the processing volume.
Choi et al differs from the present invention in that Choi et al does not teach a ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Choi et al to include the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known to one of ordinary skill in the art that the size (width, length, and ratios) and geometric shape of the gas passages determines the pressure drop and controls how the gases flow through the gas passages in the diffuser. To that end, the size (width, length, and ratios) and geometric shape of the gas passages are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Choi et al to include the ratio of a length of the second coaxial cylindrical section to a length of the first coaxial conical section is between 0.8 and 2.0 and a ratio of a length of the first cylindrical section to a length of the second coaxial cylindrical section is between 0.3 and 1.5. To that end, claims 1 and 17 are obvious in view of Choi et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claims 2 and 12, Choi et al teaches that the downstream side of a first opening in the first connecting section is smaller than the downstream side of a second opening in the second connecting section. (Figure 2)
Regarding claims 3 and 13, Choi et al teaches that the first connecting section and the second connecting section are coaxial conical sections. (Figure 2)
Regarding claims 4 and 14, Choi et al teaches that the upstream side of the first connecting section has a smaller diameter than the downstream side of the first coaxial conical section. (Figure 2)
Regarding claims 5 and 15, Choi et al teaches that a diameter of the first cylindrical section is about 0.093 to about 0.218 inches which is between about 0.06 inch and about 0.3 inch. (Paragraph 0038)
Regarding claims 6 and 16, Choi et al teaches a diameter of the second coaxial cylindrical section is about 0.187 to about 0.375 inches which overlaps the claimed range of between about 0.03 inch and about 0.07 inch. (Paragraph 0039)
Regarding claims 7 and 17, Choi et al teaches processing flat panels have a size of 370 mm by 470 mm or larger which require that the diffuser plate is rectangular. (Paragraph 0006 and Figure 1) 
Regarding claims 9 and 19, Choi et al teaches that the first coaxial conical section is flared at about 22 to at least about 35 degrees which is about 20 degrees to about 35 degrees. (Paragraph 0039, Figure 2)
Regarding claims 10 and 20, Choi et al teaches processing flat panels have a size of 370 mm by 470 mm or larger which require that the diffuser plate is rectangular. A rectangle is a polygon. (Paragraph 0006 and Figure 1).  The Examiner notes that It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B).  Changing the shape of the diffuser plate does not change the function of the diffuser plate. Thus, making the diffuser plate any shape is obvious.
Regarding claims 21 and 22, Choi et al teaches a spacing between each first coaxial conical section is about 25 to about 85 mils (0.025 to 0.085 inches which overlaps the claimed range of about 0.05 inches and about 0.5 inches.
Response to Arguments
Applicant’s arguments, see IV. Arguments I.B. pages 9-13, filed March 10, 2022, with respect to the rejection of claims  1-7, 9-17, and 19-22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Choi et al, US Patent Application Publication 2004/0206. 
Applicant's arguments regarding “No Undue Experimentation” and “Routine Optimization” filed March 10, 2022 have been fully considered but they are not persuasive.
The Examiner notes that:
It is common practice not to disclose specific dimensions needed to make the apparatus disclosed in the patents. This is common practice, and in fact, most drawings are schematic and not drawn to scale. This is done to simplify the patent documents and drawings, and it is understood that one of ordinary skill in the art reading the patent would be able to, with no undue experimentation and routine optimization make the apparatus described in the patent. 
In the art of diffusion plates, it is also well known by those of ordinary skill in the art, that each plate must be optimized for the desired flow conditions of the desired process. Thus, one of ordinary skill in the art would expect to optimize the size (width, length, and ratios) and geometric shape of the gas passages and have confidence it being able to do so.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716